ORDER AND JUDGMENT*
STEPHANIE K. SEYMOUR, Circuit Judge.
After examining the briefs and appellate records, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are therefore ordered submitted without oral argument.
Ms. Holli Lundahl, appearing pro se in these related matters, appeals from orders of the United States Bankruptcy Appellate Panel for the Tenth Circuit (BAP) dismissing her bankruptcy appeals. In separate orders dated February 3, 2004, the BAP held Ms. Lundahl failed to submit in a timely fashion her Statement of Interested Parties, Designation of Record, and Statement of Issues for the underlying matters. See Fed. R. Bankr.P. 8006; 10th Cir. BAP L.R. 8006-l(b). Accordingly, it dismissed the appeals for failure to prosecute. See Fed. R. Bankr.P. 8001(a); 10th Cir. BAP L.R. 8018-4(b). Ms. Lundahl now maintains the BAP’s orders were void, and that the underlying matters should be before the district court. Because we agree with the BAP’s disposition, and have determined these matters are frivolous, they will be dismissed.
We review the BAP’s dismissal orders under an abuse of discretion standard. Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.1994) (finding no abuse of discretion in dismissing pro se bankruptcy appeal for failure to designate record and failure to file statement of issues and to submit timely brief). Doing so, we hold the court’s actions were proper. The record makes clear Ms. Lundahl was provided warning regarding the possibility of dismissal. It is likewise clear she did not provide the requested materials. She does not argue to the contrary. She maintains only that the BAP’s orders were void, and that the court had no jurisdiction to hear her appeals. Ms. Lundahl’s arguments are unavailing. Indeed, as noted, they are frivolous.
Because we deem these matters frivolous, the motions which Ms. Lundahl filed seeking to proceed in forma pauperis are denied. Likewise, the motion to strike and the motion for sanctions filed in appeal number 04-4039 are denied. The request for permission to file a reply brief and supplemental appendix submitted in number 04-4039 is granted. These appeals are DISMISSED. See 28 U.S.C. § 1915(e)(2)(B)®.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.